 



Exhibit 10.77



(WELLS FARGO LOGO) [c70094c7009400.gif]
Wells Fargo Equipment Finance, Inc.
733 Marquette Avenue, Suite 700
MAC N9306-070
Minneapolis, MN 55402
Guaranty


 
To induce Wells Fargo Equipment Finance, Inc. (“Creditor”) from time to time to
extend credit to or for the account of StarTek USA, Inc., (“Debtor”) by way of
lease, loan, installment sale contract or any other means, the undersigned
hereby agrees as follows:

1.   The undersigned hereby absolutely and unconditionally guarantees to
Creditor the full and prompt payment and performance when due of each and every
debt, liability and obligation of every type and description that Debtor may now
or in the future owe to Creditor whether absolute or contingent or primary or
secondary (the “Obligations” and each an “Obligation”).   2.   The undersigned
hereby waives (i) notice of the acceptance hereof by Creditor and of the
creation and existence of the Obligations and (ii) any and all defenses
otherwise available to guarantor or accommodation party.   3.   This Guaranty is
absolute and unconditional, and the liability of the undersigned hereunder shall
not be affected or impaired in any way by any of the following, each of which
Creditor may agree to without notice to or the consent of the undersigned:
(a) any extension or renewal of any Obligation whether or not for longer than
the original period, (b) any change in the terms of payment or other terms of
any Obligation or any collateral therefor, or any exchange, release of, or
failure to obtain any collateral therefor, (c) any waiver or forbearance granted
to Debtor or any other person liable with respect to any Obligation or any
release of, compromise with, or failure to assert rights against Debtor or any
such other person, (d) the application or failure to apply in any particular
manner any payments or credits on the Obligations, and (e) the creation of
Obligations from time to time.   4.   This Guaranty shall continue in force and
be binding upon the undersigned whether or not all the Obligations are paid in
full until this Guaranty is revoked prospectively as to future transactions by
written notice from the undersigned actually received by Creditor. Such
revocation shall not be effective as to Obligations existing or committed for at
the time of actual receipt of such notice or as to any renewals, extensions and
refinancings thereof.   5.   Creditor shall not be required before exercising
and enforcing its rights under this Guaranty first to resort for payment of any
Obligation to Debtor or to any other person or to any collateral. The
undersigned agrees not to obtain reimbursement or payment from Debtor or any
other person obligated with respect to any Obligation or from any collateral for
any Obligation until all Obligations have been paid in full.   6.   The
undersigned shall be and remain liable for any deficiency following foreclosure
of any mortgage or security interest securing any Obligation whether or not the
liability of Debtor under such Obligation is discharged by such foreclosure.  
7.   If any payment applied to any Obligation is thereafter set aside,
recovered, rescinded or required to be returned for any reason (including on
account of a preference in the bankruptcy of Debtor), the Obligation to which
such payment was applied shall for the purposes of this Guaranty be deemed to
have continued in existence notwithstanding such application, and this Guaranty
shall be enforceable as to such Obligation as fully as if such application had
never been made.   8.   The undersigned agrees to pay all costs, expenses and
legal fees paid or incurred by Creditor in connection with enforcing any
Obligation and this Guaranty. THE UNDERSIGNED HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY MATTER UNDER OR IN CONNECTION WITH THE GUARANTY.   9.
  Creditor may, without notice to or the consent of the undersigned, assign this
Guaranty as it relates to an Obligation to a party who purchases all or part of
the Obligations (hereinafter referred to individually as an “Assignee” and
collectively as “Assignees”). An Assignee shall have the right to enforce this
Guaranty against the undersigned solely as it relates to the Obligation it
purchased, and such enforcement may be brought separate and apart from actions
by Creditor and/or other Assignees.   10.   The undersigned agrees that it
shall, upon a request from Creditor, promptly provide to Creditor a copy of the
undersigned’s most recent annual financial statements and any other financial
information of the undersigned (including interim financial statements) that
Creditor may request. The undersigned authorizes Creditor to share such
information with Creditor’s affiliates, subsidiaries, and Assignees.   11.  
This Guaranty shall be binding upon the estate, heirs, successors and assigns of
the undersigned, and shall inure to the benefit of the successors and assigns of
Creditor.   12.   If the undersigned is a partnership, corporation, limited
liability company or other legal entity, the undersigned represents, warrants
and agrees that the execution, delivery and performance of this Guaranty has
been duly authorized by all necessary action on the part of the undersigned and
will not violate any provision of the undersigned’s governing documents; and the
person signing this Guaranty on behalf of the undersigned is duly authorized.

Dated as of: November 13, 2006

         
 
  Taxpayer Identification Number:    
 
       

<Company Name>

 

 



--------------------------------------------------------------------------------



 



                      Principal place of business:
 
                     
By
           
 
                     
 
           
 
Name (Please print or type)
                     
 
           
 
      Phone:    
 
           
Title
           

 

     
Ver 07/05
  GTYCORP: HATEK01 (mts):11202006:1301:127395-700:184956:34804

 

 